Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statement are being considered by the examiner.
Claim Objections
3.	Claim 13 is objected to because of the following informalities:
Claim 13 recites “the bootstrap circuit” in last line, page 22. There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency, it is suggested to change “a bootstrap circuit”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102 (AIA )
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1-3, 5-7 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yamazaki Patent No.: US 6246596 B1 (hereinafter Yamazaki).
	Regarding claim 1, Yamazaki discloses a switch mode power supply (fig.1: a power supply 1, Col.5, line 20), comprising: 
one or more control circuits (a control IC 16 and a control IC 17, Col.5, lines 28-35); 
an auxiliary winding (14c, Col.5, line 37) coupled to a bootstrap circuit (a start-up circuit 18, Col.5, lines 66-Col.6, lines 21) and configured to supply power to the one or more control circuits (16, 17) after a startup time period of the switch mode power supply (e.g. note: power is supplied from the auxiliary winding via diode 19 and capacitor 20, figs. 2B, 2D, Col.5, lines 34-40, Col.6, lines 19-21); and
the bootstrap circuit configured to supply power to the one or more control circuits during the startup time period of the switch mode power supply (figs. 2A-2D, Col.5, lines 66-Col.6, lines 25, note: the start-up circuit is configured to charge the capacitors 21 and 20), the bootstrap circuit (18) comprising: 
a starting resistor (51) coupled to a high voltage input (VD, Col.6, lines 27-45); 
a starting capacitor (20) coupled in series to the starting resistor (51) and configured to be charged to a starting voltage by the high voltage input (VD) via the starting resistor (51) during an initial charge time period of the startup time period (note: the initial charge time starts at time t2 in fig.2A; capacitor 20 is charged from node VD via resistor 51 and MOSFET 52, Col.6, lines 40-46); 
an output (note: node connected to capacity 21 and control IC 17, Col. 7, lines 11-25), coupled to the one or more control circuits (17); 
an isolation circuit (55, 56) coupled between the starting resistor (51) and the output, wherein the isolation circuit is configured to: 
be inactive to limit current flow between A) the one or more control circuits and B) the starting resistor (51) and the starting capacitor (20) until the starting capacitor is charged to the starting voltage, and activate when the starting capacitor is charged to the starting voltage (note: the isolation circuit comprises the Zener diode 55 and diode 56; see figs. 2A-2D: between t2 and t3, the isolation circuit is inactivated such that current flows towards the capacitor 21 and control IC 17, Col. 6, lines 8-25); and 
an auxiliary capacitor (21) coupled to the output in parallel with the isolation circuit (55, 56).  

Regarding claim 2, Yamazaki discloses the switch mode power supply of claim 1, wherein the starting capacitor (20) and auxiliary capacitor (21) are configured to store a sufficient charge to power the one or more control circuits (16, 17) during the startup time period after the initial charge time period (Col.7, lines 40-55). 
 
Regarding claim 3, Yamazaki discloses the switch mode power supply of claim 1, wherein the starting resistor (51) comprises a resistance value configured such that the initial charge time period is less than ten seconds (fig.2A, Col.6, lines 42-55).  
Yamazaki discloses the claimed invention except for the initial charge time period is less than ten seconds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the initial charge time period is less than ten seconds, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 5, Yamazaki discloses the switch mode power supply of claim 1, wherein the isolation circuit (56, 55) is configured to deactivate when a voltage of the starting capacitor (Vc1) is below a low voltage threshold (VOFF), and the low voltage threshold is below the voltage of the starting capacitor (Vc1) at the end of the startup time period (figs. 2A-2B, Col.7, lines 5-10, Col.6, lines 8-25, note: the proper selection of the Zener diode 55 leads to the determination of the threshold on which the isolation circuit is activated and deactivated).  

Regarding claim 6, Yamazaki discloses the switch mode power supply of claim 1, wherein the isolation circuit (55, 56) further comprises a voltage limiting diode (55) in parallel with the auxiliary capacitor (21), the voltage limiting diode configured to activate to limit a voltage of the starting capacitor (Vc1 of capacitor 20) based on an operating voltage specification of the one or more control circuits (control IC 16, control IC 17, Col.6, lines 10-25, lines 47-60, figs. 2A-2D).  

Regarding claim 7, Yamazaki discloses the switch mode power supply of claim 1, wherein the isolation circuit comprises: 
a diode (fig.1: 56) configured to define the starting voltage (Vc1); 
a main switching device (15) coupled between the starting capacitor (20) and the diode (56) and configured to activate when the starting capacitor (20) is charged to the starting voltage (Col.7, lines 51-55); and 
a transistor (52) configured to create hysteresis between the starting voltage (Vc1) and a low voltage threshold (VOFF, Col.7, lines 2-10).  
Yamazaki discloses the claimed invention except for a main switching device coupled between the starting capacitor and the diode.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a main switching device coupled between the starting capacitor and the diode, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 13, Yamazaki discloses a method comprising configuring a switch mode power supply (fig.1: a power supply 1, Col.5, line 20) to: 
charge a starting capacitor (20) to a threshold charge voltage during an initial charging time (note: the initial charge time starts at time t2 in fig.2A; capacitor 20 is charged from node VD via resistor 51 and MOSFET 52, Col.6, lines 40-46); 
in response to a voltage of the starting capacitor (Vc1) reaching the threshold charge voltage (figs. 2A-2B, Col.7, lines 5-10, Col.6, lines 8-25, note: the proper selection of the Zener diode 55 leads to the determination of the threshold on which the isolation circuit is activated and deactivated), activate an isolation circuit (55, 56) to electrically couple the starting capacitor to an auxiliary capacitor (21) and one or more control circuits (a control IC 16 and a control IC 17, Col.5, lines 28-35); 
charge the auxiliary capacitor (21) with the starting capacitor (20) during a startup time; and power the one or more control circuits with the starting capacitor until an auxiliary winding (14c, Col.5, line 37) begins providing power to the bootstrap circuit (a start-up circuit 18, Col.5, lines 66-Col.6, lines 21).  

Regarding claim 14, Yamazaki discloses the method of claim 13, further comprising configuring the switch mode power supply to maintain activation of the isolation circuit after the startup time (see figs. 2A-2D, t6, Col.7, lines 39-61, note: the isolation circuit comprises the Zener diode 55 and diode 56; the proper selection of the Zener diode 55 leads to the determination of the threshold on which the isolation circuit is activated and deactivated).  

Regarding claim 15, Yamazaki discloses the method of claim 13, further comprising configuring the switch mode power supply such that the initial charging time is less than ten seconds (fig.2A, Col.6, lines 42-55).  
Yamazaki discloses the claimed invention except for the initial charge time period is less than ten seconds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the initial charge time period is less than ten seconds, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 16, Yamazaki discloses the method of claim 13, further comprising configuring the switch mode power supply to deactivate the isolation circuit to electrically isolate the starting capacitor (Vc1) from the auxiliary capacitor (21) and the one or more control circuits (16,17) when the voltage of the starting capacitor (Vc1) falls below a low voltage threshold (VOFF, figs. 2A-2B, Col.7, lines 5-10, Col.6, lines 8-25, note: the proper selection of the Zener diode 55 leads to the determination of the threshold on which the isolation circuit is activated and deactivated).  

Regarding claim 17, Yamazaki discloses the method of claim 16, wherein the low voltage threshold (fig.2A: VOFF) is below the voltage of the starting capacitor (Vc1) at the end of the startup time (figs. 2A-2B, Col.7, lines 5-10, Col.6, lines 8-25, note: the proper selection of the Zener diode 55 leads to the determination of the threshold on which the isolation circuit is activated and deactivated).  

Regarding claim 18, Yamazaki discloses the method of claim 13, wherein the isolation circuit comprises a load switch (fig.1: 52, Col.5, lines 66-Col.6, lines 46).  

Regarding claim 19, Yamazaki discloses the method of claim 13, further comprising configuring the switch mode power supply to limit the voltage of the starting capacitor (Vc1) using a voltage limiting diode (55) based on a load (fig.1: output voltage Vo, Col.8, lines 1-3) of the one or more control circuits (control IC 16, control IC 17, Col.6, lines 10-25, lines 47-60, figs. 2A-2D).  

Claim Rejections - 35 USC § 103(AIA )
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki Patent No.: US 6246596 B1 (hereinafter Yamazaki) in view of Yu Pub. No.: US 2020/0328590 A1 (hereinafter Yu).
Regarding claim 4, Yamazaki fails to disclose wherein a voltage of the high voltage input is between two hundred and twelve hundred volts.  
Yu discloses the switch mode power supply of claim 1, wherein a voltage of the high voltage input is between two hundred and twelve hundred volts (fig.5: Vdc 109 is 400 volts, para. [0060]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the voltage of the high voltage input of Yamazaki to include “the high voltage input is between two hundred and twelve hundred volts” as taught by Yu for the purpose of providing an overvoltage protection to the power supply while also lowering the customer's bill of materials cost and the circuit board size (para. [0006] of Yu).

Regarding claim 20, Yamazaki fails to disclose wherein an input voltage used to charge the starting capacitor is between two hundred and twelve hundred volts.
Yu discloses the method of claim 13, wherein an input voltage used to charge the starting capacitor (20) is between two hundred and twelve hundred volts (fig.5: Vdc 109 is 400 volts, para. [0060]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the voltage of the input voltage of Yamazaki to include “an input voltage used to charge the starting capacitor is between two hundred and twelve hundred volts” as taught by Yu for the purpose of providing an overvoltage protection to the power supply while also lowering the customer's bill of materials cost and the circuit board size (para. [0006] of Yu).

10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki Patent No.: US 6246596 B1 (hereinafter Yamazaki) in view of  Yasumura Pub. No.: US 2002/0021575 A1 (hereinafter Yasumura).
Regarding claim 8, Yamazaki fails to discloses wherein the main switching device comprises a bipolar junction transistor (BJT).  
Yasumura discloses the switch mode power supply of claim 7, wherein the main switching device comprises a bipolar junction transistor (BJT) (e.g. see para. [0137] indicates BJT (Biolar Junction Transistor) is used as the main switching device Q1).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the main switching device of Yamazaki to include “a bipolar junction transistor (BJT)” as taught by Yasumura for the purpose of improving power conversion efficiency and miniaturizing the power supply circuit (e.g. see abstract of Yasumura).

Regarding claim 9, Yamazaki fails to discloses wherein the main switching device comprises a metal-oxide-semiconductor field-effect transistor (MOSFET).  
Yasumura discloses the switch mode power supply of claim 7, wherein the main switching device comprises a metal-oxide-semiconductor field-effect transistor (MOSFET) (e.g. see para. [0137] indicates MOS-FET is used as the main switching device Q1).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the main switching device of Yamazaki to include “a metal-oxide-semiconductor field-effect transistor (MOSFET)” as taught by Yasumura for the purpose of improving power conversion efficiency and miniaturizing the power supply circuit (e.g. see abstract of Yasumura).

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki Patent No.: US 6246596 B1 (hereinafter Yamazaki) in view of Zheng et al. foreign Patent No.: CN111277130 (hereinafter Zheng).
Regarding claim 10, Yamazaki fails to disclose wherein the isolation circuit comprises: 21Docket No. 2020P-153-US 
a load switch, wherein an input of the load switch is coupled to the starting capacitor and an output of the load switch is coupled to the output of the bootstrap circuit; 
a first resistor coupled between a quick output discharge port of the load switch and an enable port of the load switch; and 
a second resistor coupled between the input of the load switch and the enable port of the load switch.  
Zheng discloses the switch mode power supply of claim 1, wherein the isolation circuit comprises: 21Docket No. 2020P-153-US 
a load switch (fig.1: chip), wherein an input of the load switch (VCC) is coupled to the starting capacitor (C4, para. [0004]) and an output of the load switch (DRV1) is coupled to the output of the bootstrap circuit (start-up module); 
a first resistor (R8) coupled between a quick output discharge port (CS through R9) of the load switch and an enable port (VS) of the load switch; and 
a second resistor (R7) coupled between the input of the load switch (VCC) and the enable port of the load switch (VS).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the isolation circuit of Yamazaki to include “a load switch, a first resistor and a second resistor” as taught by Zheng for the purpose of providing a high voltage start-up circuit which can be reduce the start-up time of a switching power supply chip, simplifying system application and reducing system cost (e.g. see para. [0007] of Zheng).

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki Patent No.: US 6246596 B1 (hereinafter Yamazaki) in view of Zheng et al. foreign Patent No.: CN111277130 (hereinafter Zheng) and further in view of Feenstra Pub. No.: US 20140306717 A1 (hereinafter Feenstra).

Regarding claim 11, Yamazaki discloses the switch mode power supply of claim 10, the isolation circuit (56, 55) is configured to deactivate when a voltage of the starting capacitor (Vc1) is below the low voltage threshold (VOFF), and the low voltage threshold is below the voltage of the starting capacitor (Vc1) at the end of the startup time period (figs. 2A-2B, Col.7, lines 5-10, Col.6, lines 8-25, note: the proper selection of the Zener diode 55 leads to the determination of the threshold on which the isolation circuit is activated and deactivated).  
Yamazaki fails to disclose wherein the first resistor and the second resistor are configured to define a low voltage threshold.
Feenstra discloses the switch mode power supply of claim 10, wherein the first resistor (fig.2: 36) and the second resistor (38) are configured to define a low voltage threshold (para. [0022]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the switch mode power supply of Yamazaki and Zheng to include “the first resistor and the second resistor are configured to define a low voltage threshold” as taught by Feenstra for the purpose of being useful for fault prediction of time-varying signals (paras. [0023], [0027] of Feenstra).

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki Patent No.: US 6246596 B1 (hereinafter Yamazaki) in view of Zheng et al. foreign Patent No.: CN111277130 (hereinafter Zheng) and further in view of Coulson Pub. No.: US 20100309689 A1 (hereinafter Coulson).
Regarding claim 12, Yamazaki discloses wherein the isolation circuit (55,56) comprises: 
a linear regulator (55), wherein an input of the linear regulator is coupled to the starting capacitor (20) and an output of the linear regulator is coupled to the output of the bootstrap circuit (18); 
Yamazaki fails to disclose a first diode coupled between the input of the linear regulator and an enable port of the linear regulator, the first diode configured to define the starting voltage; and 
a second diode coupled between the input of the linear regulator and the output of the linear regulator.  
Zheng discloses a first diode (figs. 1, 2: D1) coupled between the input of the linear regulator (Vcc) and an enable port (EN) of the linear regulator (chip), the first diode (D1) configured to define the starting voltage.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the isolation circuit of Yamazaki to include “a first diode and an enable port of the linear regulator” as taught by Zheng for the purpose of providing a high voltage start-up circuit which can be reduce the start-up time of a switching power supply chip, simplifying system application and reducing system cost (e.g. see para. [0007] of Zheng).
Coulson discloses a second diode (fig.2: a diode Dst, para. [0039]) coupled between the input of the linear regulator (Vdd, IC, para. [0054]) and the output of the linear regulator (ED, para. [0126]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the isolation circuit of Yamazaki and Zheng to include “a second diode” as taught by Coulson for the purpose of providing amplified current to the controller supply input and avoiding complex control of numerous control switches for reducing power wastage (e.g. see para. [0093] of Coulson).

Examiner's Note:
14.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
15.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
16.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Chung et al. Pub. No.: US 2021/0119526 A1 discloses a controller 150 for use in power converter with resistors 173, 174, capacitor 172 and auxiliary winding 124 as shown in fig.1.

CONTACT INFORMATION
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (09/21/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837